DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments and remarks, filed 05 November 2020, are acknowledged.  Applicant’s arguments have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Per a telephone conversation with Matthew Beal on 09 November 2020 (see Interview Summary), claims that are 5 page(s) filed on 05 November 2020 by Philip S. Hof will be examined.
Claim(s) 1-11, 13-17, and 21-24 is/are pending.  Claim(s) 21-24 is/are new.  Claim(s) 12 and 18-20 has/have been cancelled.  Claim(s) 1-2, 5, 10-11, and 14 is/are currently amended.  Claim(s) 1-11, 13-17, and 21-24 is/are currently under examination.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 1-2, 4-5, 7-11, 13-14, 16-17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2005/0085714 - referred to as Foley) in view of the following reference referred to as Gourlay:
Gourlay, Michael J., and Robert T. Held. Head-Mounted-Display Tracking for Augmented and Virtual Reality [online]. Information Display, 01 January 2017 [retrieved on 10 February 2021], Vol. 33, No. 1, pp. 6-10. Retrieved from the Internet: <URL: https://onlinelibrary.wiley.com/doi/abs/10.1002/j.2637-496X.2017.tb00962.x><DOI: 10.1002/j.2637-496X.2017.tb00962.x>.

Regarding claim(s) 1, Foley teaches a system (surgical navigation system, ¶ 0019 ¶ 0043-0044, Fig. 1, #20; image acquisition system, ¶ 0050, Fig. 1, #50) comprising:
an interventional device comprising an insertion portion and an exterior portion (rod, Figs. 5 and 3A and 12A and 13A, #92, comprising distal end #92a and proximal end #92b, and/or instrument, ¶ 0045, Figs. 1 and 5 and 12A, #36; navigated needle or probe, ¶ 0092, Fig. 9B and 11A, #236 #246; cannula or localization member, ¶ 0067, Figs. 4A-C 7A 8A 9B 10A 11A 12A 13A, #104’ #106’ #108’ #104 #106 #108), the insertion portion configured for use inside (as shown in Figs. 7A 8A 9B 10A 11A 12A 13A: see incision, Figs. 7A and 8A, #204 #224, and entry point, Figs. 11-12, #258 #258’) of a patient (patient, ¶ 0045, Fig. 1, #40) to perform an interventional procedure (procedure, ¶ 0041-0042, i.e. a spinal procedure involving implantation); 
a tracking device (tracking element, ¶ 0045-0046, Figs. 1 and 5 and 12A, #34, Fig. 11A, #248, Figs. 4A-C, #110 #112 #114: ¶ 0046, "a tracking element selected from a group including...an optical tracking device") disposed on, affixed to, or located proximate to the exterior portion of the interventional device (tracking element #34 #248 #110 #112 #114 is disposed on, affixed to, or 
an optical tracking system (¶ 0043, "surgical navigation system #20 may include an optical navigation system": optical detector, ¶ 0044-0045, Fig. 1, #22) configured to cooperate with the tracking device (¶ 0045-0046, "detector #22 is able to detect a tracking element #34 … The detector #22 may also be operable to detect any other appropriate tracking element"; ¶ 0073 ¶ 0067, "Each of the tracking elements #110, #112, and #114 may be detected by the optical detector #22"; ¶ 0148, “tracking element #248 may be detected using the detector #22”) to provide tracking imaging information corresponding to a location and orientation of the tracking device (tracking encompasses location and orientation of that which is tracked: ¶ 0045-0046 ¶ 0067 ¶ 0148 ¶ 0073, "detector #22 is able to detect the tracking element #110 and the detector #22 is able to transmit the location of the tracking element #110 to the computer #24. The computer #24 is then able to determine...the orientation and size of the tracking element #110"); 
at least one processor (computer or processor, ¶ 0044, Fig. 1, #24; controller of image acquisition system, ¶ 0050-0051, Fig. 1, #50) configured to correlate the tracking imaging information with an anatomical image of the patient (registration of patient space with pre/intra-operative anatomical image[s]: ¶ 0049, “tracking elements #34, #38 and #46 may be referenced to a patient space which is defined by the space or area under which the procedure is being performed relative to the patient #40”; ¶ 0051-0053, "the pre-operative and intra-operative images may include anatomical landmarks that may be referenced by the navigation computer #24 and used to merge or register one set of the images with another set of images or to register the images to patient space as is known in the art"; ¶ 0112, "monitor #28 may display a patient image, that may be preacquired or acquired intraoperatively ... registration and of capturing patient images") to provide a combined image (Figs. 9A 11B 13B including virtual device #92' #236’ #206’ #220’ #240’ 
a display unit (monitor or display, ¶ 0044, #28: ¶ 0044, "monitor #28 may be any appropriate monitor and may also include a heads-up or head mounted display"; selected screen, Figs. 7B 8B 9A 10B 11B 12B 13B, #210) configured to display the combined image (¶ 0044, "a monitor or display #28 may be provided for a user to view ... monitor #28 is able to display an image produced by the computer #24": Figs. 9A and 11B and 13B).  
Foley does not explicitly teach:
the tracking device including one or more infrared (IR) sensors configured to detect IR signals;
the optical tracking system including one or more optical signal sources configured to emit IR signals that are detected by the one or more IR sensors to provide the tracking imaging information.
In an analogous augmented and virtual reality field of endeavor, Gourlay teaches:
the tracking device (pg. 9, Lighthouse Tracking section, “any other tracked device”) including one or more infrared (IR) sensors configured to detect IR signals (pg. 9, Lighthouse Tracking section, “each tracked object to be covered with multiple IR sensors”);
the optical tracking system including one or more optical signal sources configured to emit IR signals (pg. 9, Lighthouse Tracking section, “the system…requires the use of base stations [the “lighthouses”] that emit infrared [IR] light … two IR-emitting base stations are fixed in locations 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking device of the system as taught by Foley to include one or more infrared (IR) sensors configured to detect IR signals and to modify the optical tracking system of the system as taught by Foley to include one or more optical signal sources configured to emit IR signals that are detected by the one or more IR sensors to provide the tracking imaging information, since such inside-out tracking and its function (Gourlay, pg. 1, “Tracking estimates the pose [orientation and…position]”) was known in the art as taught by Gourlay.  One of ordinary skill in the art could have substituted inside-out tracking of Gourlay for outside-in tracking of Foley (see pg. 9 of Gourlay discussing how the principles and algorithms of inside-out tracking are similar to those in outside-in tracking but simply reversed), and the substitution would have yielded nothing more than predictable results (e.g. visual tracking of objects) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to simplify user experience and improve mobility for a user viewing information via a head-mounted display (Gourlay, pgs. 9-10, Inside-Out Tracking Has the Edge section), and there was reasonable expectation of success.

Regarding claim(s) 10, the examiner notes that the claimed method is directed to a method of using the apparatus disclosed in claim(s) 1.  Claim(s) 10 is/are therefore made obvious by the teachings discussed above mutatis mutandis, 
Foley in view of Gourlay makes obvious a method (method, ¶ 0001 ¶ 0010 ¶ 0015-0016 ¶ 0112) comprising: 
inserting an interventional device into a patient, wherein the interventional device comprises an insertion portion and an exterior portion, the insertion portion configured for use inside of a patient to perform an interventional procedure, the interventional device having associated therewith a tracking device disposed on, affixed to, or located proximate to the exterior portion of the interventional device (discussed above in claim 1; furthermore, guide path of fourth member relative to plan, ¶ 0104 ¶ 0147, Fig. 6, #190), the tracking device including one or more infrared (IR) sensors configured to detect IR signals (made obvious in view of Gourlay as discussed above in claim 1); 
acquiring tracking imaging information with an optical tracking system in cooperation with the tracking device, the tracking imaging information corresponding to a location and orientation of the tracking device (discussed above in claim 1; furthermore, track path of fourth member relative to plan, ¶ 0104 ¶ 0147, Fig. 6, #190), the optical tracking system including one or more optical signal sources configured to emit IR signals that are detected by the one or more IR sensors to provide the tracking imaging information (made obvious in view of Gourlay as discussed above in claim 1); 
correlating the tracking imaging information with an anatomical image of the patient to provide a combined image while the insertion portion of the interventional device is disposed inside of the patient (discussed above in claim 1; furthermore, indicate progress of fourth member relative to the plan, ¶ 0105 ¶ 0112, Fig. 6, #192: ¶ 0105, “position of the member relative to the anatomy”; ¶ 0113, "preacquired images may be obtained prior to or at the start block #148”); and 
displaying the combined image (discussed above in claim 1; furthermore, indicate progress of fourth member relative to the plan, ¶ 0105 ¶ 0112 ¶ 0148, Fig. 6, #192: ¶ 0105, “indication of the progress may illustrate the position of the member relative to the anatomy”).  

Regarding claim(s) 2, Foley in view of Gourlay makes obvious all limitations of claim(s) 1, as discussed above.
Foley further teaches that the anatomical image comprises a computed tomography (CT) image (CT scan, ¶ 0051 ¶ 0061), the system further comprising:
a CT acquisition unit (image acquisition system, ¶ 0050-0051, Fig. 1, #50: computer aided topography [CT] imaging device, ¶ 0051, "imaging device #50 may be selected from any appropriate imaging device such as a computer aided topography [CT] imaging device," and ¶ 0061, "any 2D, 3D or 4D imaging device, such as...computed tomography (CT), multi-slice computed tomography (MSCT),...intra-operative CT...may also be used to acquire 2D, 3D or 4D pre-operative or real-time images or image data of the patient #40") comprising an X-ray source and at least one CT detector (CT imaging device, ¶ 0051 ¶ 0061, comprises an X-ray source and at least one CT detector, as evidenced by Prince et al. "Medical Imaging Signals and Systems” 2006, Chapter 6: Computed Tomography, Section 6.2.2 and 6.2.3, Table 6.1 and pg. 183, "The fundamental measurement required by a CT scanner is the measurement of x-ray attenuation along a line between an x-ray source and an x-ray detector"), wherein 
the CT acquisition unit is configured to acquire CT imaging information (image data, ¶ 0061, "any 2D, 3D or 4D imaging device, such as...computed tomography [CT], multi-slice computed tomography [MSCT],...intra-operative CT...may also be used to acquire 2D, 3D or 4D pre-operative or real-time images or image data of the patient #40”; imaging information used to provide CT scan, ¶ 0051, “If the optional imaging device #50 is a CT 
the at least one processor (controller of image acquisition system #50: processor or computer of computer aided topography [CT] imaging device, ¶ 0051 ¶ 0061) is configured to provide the anatomical image using the CT imaging information (CT scan, ¶ 0051, “If the optional imaging device #50 is a CT device, the patient generally has a series of CT scans taken on the area of interest for the selected procedure”; CT image, ¶ 0061, "any 2D, 3D or 4D imaging device, such as...computed tomography [CT], multi-slice computed tomography [MSCT],...intra-operative CT...may also be used to acquire 2D, 3D or 4D pre-operative or real-time images or image data of the patient #40”).  
Regarding claim(s) 11, Foley in view of Gourlay makes obvious all limitations of claim(s) 10, as discussed above.
Foley further teaches [similar to the discussion above in claim 2] that the anatomical image comprises a computed tomography (CT) image (discussed above in claim 2), the method further comprising:
acquiring CT imaging information (discussed above in claim 2) with a CT acquisition unit (image acquisition system #50 discussed above in claim 2) comprising an X-ray source and at least one CT detector (discussed above in claim 2 as evidenced by Prince et al.); and 
generating the anatomical image using the CT imaging information (discussed above in claim 2).  

Regarding claim(s) 4 and 13
Foley further teaches that the tracking device comprises an adaptor configured to be removably attached to the interventional device (Figs. 5 and 12A: ¶ 0079, "proximal end #92 b of the connector #92 is removably engaged to a portion of the instrument #36. The connection between the rod #92 and the instrument #36 may be any appropriate connection"; ¶ 0045, “tracking element #34 operably connected to a selected instrument #36”).

Regarding claim(s) 5 and 14, Foley in view of Gourlay makes obvious all limitations of claim(s) 1 and 10, as discussed above.
Foley further teaches:
the at least one processor is configured to correlate the tracking imaging information with the anatomical image (registration of patient space with pre/intra-operative anatomical image[s] as discussed above in claim 1) using at least one fiducial marker disposed at a predetermined position relative to the patient (¶ 0052, “Other various image merging techniques may use fiducial markers that may be referenced by both the pre and intra-operative images. In this regard, distinct identifiable fiducial markers may be attached to the patient #40 during the pre-operative scans … The fiducial markers are generally not removed from the patient after the pre-operative images are obtained and the data is captured such that they are also visible on the later acquired images, such as with the CT…image. By using the various common corresponding points of the two image data sets, the pre-operative and the intra-operative datasets can be identified thus allowing merging or registration of the images or registration between the images and patient space”), wherein the at least one fiducial marker is visible in both the anatomical image and the tracking imaging information (¶ 0052, “fiducial markers that may be referenced by both the pre and intra-operative images … The fiducial markers are generally not removed from the patient after the pre-operative images are obtained and the data is captured such that they are also 
disposing at least one fiducial marker at a predetermined position relative to the patient (discussed above in claim 5: ¶ 0052, “use fiducial markers … distinct identifiable fiducial markers may be attached to the patient #40 during the pre-operative scans … The fiducial markers are generally not removed from the patient after the pre-operative images are obtained and the data is captured such that they are also visible on the later acquired images, such as with the CT…image”), and using the at least one fiducial marker to correlate the tracking imaging information with the anatomical image (discussed above in claim 5: ¶ 0052, “By using the various common corresponding points of the two image data sets, the pre-operative and the intra-operative datasets can be identified thus allowing merging or registration of the images or registration between the images and patient space”), wherein the at least one fiducial marker is visible in both the anatomical image and the tracking imaging information (discussed above in claim 5).

Regarding claim(s) 7 and 16, Foley in view of Gourlay makes obvious all limitations of claim(s) 1 and 10, as discussed above.
Foley further teaches:
the combined image comprises a marked entry point (virtual entry point, ¶ 0144, Fig. 11B, #258': ¶ 0144, "an entry point #258 may be selected or determined with the navigation computer #24 and illustrated as a virtual entry point #258′ on the screen #210") and a marked path corresponding to a desired route for the insertion portion (dashed line in Figs. 11A and 12B: ¶ 0143, "an appropriate path of the rod #92 through the screws #206, #220, and #240"; desired path #262, ¶ 0146-0147).  
adding a marked entry point and a marked path corresponding to a desired route for the insertion portion to the combined image (discussed above in claim 7).

Regarding claim(s) 8 and 17, Foley in view of Gourlay makes obvious all limitations of claim(s) 1 and 10, as discussed above.
Foley further teaches:
the display unit is configured to show plural views of the marked path (COR/A-P and SPG/LAT in Figs. 11B and 12B: ¶ 0118, "screen #210 may include a top section #212 that illustrates an anterior/posterior plane view or a representation … screen #210 may also include a bottom portion or second portion #216 that illustrates a substantially lateral plane view...as a cross-section or profile").
displaying the combined image comprises displaying plural views of the marked path (discussed above in claim 8).

Regarding claim(s) 9, Foley in view of Gourlay makes obvious all limitations of claim(s) 10, as discussed above.
Foley further teaches that the display unit comprises a wearable headset (¶ 0044, "monitor #28 may be any appropriate monitor and may also include a heads-up or head mounted display").

Regarding claim(s) 22, Foley in view of Gourlay makes obvious all limitations of claim(s) 1, as discussed above, including the tracking device and the at least one processor.
Foley does not explicitly teach that the tracking device includes multiple IR sensors at different locations on the tracking device, wherein one or more of the IR sensors or the at least one processor is configured to determine timing information and use the timing information to calculate the location and 
In an analogous augmented and virtual reality field of endeavor, Gourlay teaches that the tracking device includes multiple IR sensors at different locations on the tracking device (pg. 9, Lighthouse Tracking section, "Lighthouse tracking requires each tracked object to be covered with multiple IR sensors"), wherein one or more of the IR sensors or the at least one processor is configured to determine timing information and use the timing information to calculate the location and the orientation of the tracking device, wherein the timing information includes time differences between a synchronization pulse and respective times at which the IR signals from the one or more optical signal sources are received at the IR sensors (pg. 9, Lighthouse Tracking section, "During operation, each base station repeatedly emits an IR flash, followed by a horizontal sweep of IR light, followed by another flash, and then a vertical sweep of IR light. The flashes occur at 60 Hz, and each one serves as a synchronization pulse. On the HMD [or any other tracked device], a timer is started as soon as each pulse is detected.  Next, the times at which the ensuing IR sweep hits each sensor are recorded.  The rotation and position of the HMD [or any other tracked device] is computed by combining the known relative placement of the sensors, the angular speed of the IR sweeps, and the detection times of the vertical- and horizontal-sweep pulses.  These positional data are fused with a high-speed IMU to produce 6-DoF poses at a rate of 1000 Hz").  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking device of the system as made obvious by Foley in view of Gourlay to include multiple IR sensors at different locations on the tracking device, wherein one or more of the IR sensors or the at least one processor is configured to determine timing information and use the timing information to calculate the location and the orientation of the tracking device, wherein the timing information includes time differences between a synchronization pulse and respective times at , since such multiple IR sensors at different locations on the tracking device and such determination of timing information with respect to a synchronization pulse used to calculate location and orientation of a tracking device were known in the art as taught by Gourlay.  The motivation would have been to utilize Lighthouse Tracking, which is a form of inside-out tracking, to simplify user experience and improve mobility for a user viewing information via a head-mounted display (Gourlay, pgs. 9-10, Inside-Out Tracking Has the Edge section), and there was reasonable expectation of success

Regarding claim(s) 23, Foley in view of Gourlay makes obvious all limitations of claim(s) 1, as discussed above, including the one or more optical signal sources and the interventional procedure.
Foley does not explicitly teach that the one or more optical signal sources include multiple lighthouses mounted at different locations of an area used for the interventional procedure.
In an analogous augmented and virtual reality field of endeavor, Gourlay teaches that the one or more optical signal sources include multiple lighthouses mounted at different locations of an area used for the operation (pg. 9, Lighthouse Tracking section, "the system also requires the use of base stations [the “lighthouses”] that emit infrared [IR] light ... Prior to operation, two IR-emitting base stations are fixed in locations that allow them to sweep the entire tracking volume with IR light").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more optical signal sources of the system as made obvious by Foley in view of Gourlay to include multiple lighthouses mounted at different locations of an area used for the interventional procedure for the interventional procedure of Foley, since such multiple lighthouses mounted at different locations of an area used for an operation was known in the art as taught by Gourlay.  The motivation would have been to utilize Lighthouse Tracking, which is a form of inside-out tracking, to simplify user experience and improve mobility for a user viewing information via a head-

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2005/0085714 - referred to as Foley) in view of Gourlay as applied to claim(s) 1 above, and further in view of Teichman et al. (US 2008/0200794 - referred to as Teichman).
Regarding claim(s) 3, Foley in view of Gourlay makes obvious all limitations of claim(s) 1, as discussed above, including the tracking device and the interventional device.
While Foley teaches the tracking device and the interventional device rigidly secured together as a single unit during the medical task for which at least a portion of the insertion portion of the interventional device is disposed inside of the patient (¶ 0142, “rod #92 is generally interconnected with the instrument 36 which includes the tracking element #230. The rod #92 is generally fixed at the proximal end #92 b to a portion of the instrument #36 that is able to substantially selectively hold the rod #92 during the implantation”; ¶ 0079, “The instrument #36 engages the connector rod #92, such that the instrument 36 is able to move the distal end #92 a of the connector #92 in a selected manner … the instrument #36 may be used to move the rod #92 during the procedure”; ¶ 0045, “tracking element #34 operably connected to a selected instrument #36”), 
Foley does not explicitly teach that the tracking device is integrally formed with the interventional device.
In an analogous optical tracking field of endeavor, Teichman teaches that the tracking device is integrally formed with the interventional device (¶ 0062, “the multi-configuration tracking array #100 can be integral to a specific instrument #42. In this example…the multi-configuration tracking array #100 is permanently affixed [i.e., integral] to the medical instrument #42 or other suitable instrument”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking device of the system and of the method as taught by be integrally formed with the interventional device, since a tracking device integrally formed with an interventional device was known in the art as taught by Teichman.  Additionally, the use of an integral construction would have been merely a matter of obvious engineering choice.  See MPEP § 2144.04, subsection V.B, and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  The motivation would have been to establish a known relationship between the tracking device and the interventional device, i.e. independent of how a user may attach the tracking device and the interventional device together, thereby allowing increased reliability of determining a position and orientation of the interventional device from a position/orientation of the tracking device (Teichman, ¶ 0062-0063, “navigation system #10 can rely on the relative positions of the instrument #42 and the multi-configuration tracking array #100. In this regard, a resulting configuration of the combination of the multi-configuration tracking array #100 and the medical instrument #42 can be predetermined and thus known”) and no longer needing a step to calibrate the tracking device and the interventional device (Foley, ¶ 0142), i.e. it is faster or more efficient, and there was reasonable expectation of success.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2005/0085714 - referred to as Foley) in view of Gourlay as applied to claim(s) 5 and 14 above, and further in view of Kockro (US 2005/0015005) and Raghavan et al. (US 2015/0173715 - referred to as Raghavan).
Regarding claim(s) 6 and 15, Foley in view of Gourlay makes obvious all limitations of claim(s) 5 and 14, respectively, as discussed above, including the at least one fiducial marker.
Foley does not explicitly teach that [6/15] the at least one fiducial marker comprises a ring, and wherein [15] disposing the at least one fiducial marker comprises placing the ring around a landmark on the patient.  
In an analogous CT and surgical navigation/tracking field of endeavor, Kockro teaches that [6/15] the at least one fiducial marker comprises a ring (¶ 0063, “a patient can be, for example, outfitted with 
In an analogous tracking field of endeavor, Raghavan teaches that [15] disposing the at least one fiducial marker comprises placing the fiducial marker at or around a landmark on the patient (¶ 0065, “fiducials are placed on the model patient, in anatomically standardized positions such as [by way of example] the navel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one fiducial marker of the system and the method as taught by Foley to comprise a ring, and to modify the disposing the at least one fiducial marker of the method as taught by Foley to comprise placing the ring around a landmark on the patient, since such a fiducial marker comprising a ring and placing the ring on the patient were known in the art as taught by Kockro; since such disposing of the at least one fiducial marker at or around a landmark on the patient was known in the art as taught by Raghavan; and since one of ordinary skill in the art would have recognized that placing a fiducial marker that is shaped as a ring at a landmark entails placing the ring around said landmark.  Additionally, the configuration of the claimed fiducial marker to be shaped as a ring would have been a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP § 2144.04, subsection IV.B, and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to use a conventional shape of a fiducial (Kockro, ¶ 0063) and to enable consistent placement of fiducials during different imaging sessions based on anatomically standardized positions (Raghavan, ¶ 0065), and there was reasonable expectation of success.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2005/0085714 - referred to as Foley) in view of Gourlay as applied to claim(s) 9 above, and further in view of Esterberg (US 2016/0324580).
Regarding claim(s) 21, Foley in view of Gourlay makes obvious all limitations of claim(s) 9, as discussed above, including the wearable headset, the at least one processor, the combined image, the anatomical image, and the tracking imaging information.
Foley does not explicitly teach that the wearable headset further comprises a camera configured to generate image data representing environmental information, wherein the at least one processor is configured to provide the combined image by superimposing the anatomical image and the tracking imaging information on the image data representing the environmental information.
In an analogous surgical navigation field of endeavor, Esterberg teaches that the wearable headset (headset, ¶ 0088, Figs. 1-2, #105: ¶ 0088, "headset #105 worn by a surgeon worn by a surgeon may include a projection system for displaying a virtual view...in an eyepiece") further comprises a camera configured to generate image data representing environmental information (camera, ¶ 0091, Fig. 2, #200 #235: ¶ 0139 ¶0157 ¶ 0018, "a camera for collecting reflected light ... external three-dimensional model from optical data received by the camera"), wherein 
the at least one processor (¶ 0018 ¶ 0088 ¶ 0131 ¶ 0188-0189) is configured to provide the combined image by superimposing (Figs. 4 and 24: ¶ 0162, "FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics [implants] may also be shown in the eyepiece and manipulated along with positional analysis in real-time"; ¶ 0091, "All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration") the anatomical image (virtual CT model, ¶ 0102, Figs. 4 and 24, #410: ¶ 0162, "anatomical features ... .These views may be supplemented by “in suite” views taken during the surgery using a fluoroscope or other active imaging modality"; three-dimensional solid model of the patient, ¶ 0088 ¶ 0091 ¶ 0097, "Data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable headset and the at least one processor of the system as made obvious by Foley in view of Gourlay such that the wearable headset further comprises a camera configured to generate image data representing environmental information, wherein the at least one processor is configured to provide the combined image by superimposing the anatomical image and the tracking imaging information on the image data representing the environmental information, since such a wearable headset comprising a camera and such a combined image provided by superimposing an anatomical image and tracking imaging information on image data representing  environmental .

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2005/0085714 - referred to as Foley) in view of Gourlay as applied to claim(s) 1 above, and further in view of Jagga et al. (US 2017/0076501 - referred to as Jagga).
Regarding claim(s) 24, Foley in view of Gourlay makes obvious all limitations of claim(s) 1, as discussed above, including the combined image, the interventional device, and the tracking device.
Foley does not explicitly teach that the combined image comprises a projected path of the interventional device based on a current orientation of the tracking device.
In an analogous surgical navigation field of endeavor, Jagga teaches that the combined image (virtual overlay on image feed, ¶ 0017 ¶ 0020 ¶ 0052-0053: ¶ 0017, "The overlay may also depict a projected trajectory of the surgical instrument"; see Fig. 8) comprises a projected path (projected trajectory or extension, ¶ 0017 ¶ 0054, Fig. 3 and 5 and 6C-D and 7B and 8, #320: ¶ 0054, "This extension depicts the trajectory of the tools distal tip") of the interventional device (surgical instrument, ¶ 0049, Figs. 2-3 and 5-8, #210) based on a current orientation  (Abstract, "Using a visual display of a surgical site generated by a camera feed, a computer generates a virtual overlay of the location and projected trajectory of a surgical instrument based on its current position and orientation"; ¶ 0057 ¶ 0059, "projected extensions could be determined by the specific orientation of the reflective spheres relative to one another") of the tracking device (tracking markers, ¶ 0051, Fig. 1B, #165; landmarks, ¶ 0053, Fig. 2-3, #200: ¶ 0076 ¶ 0018, "Using one or more tracking marker assemblies attachable to components of the surgical equipment...may continuously monitor their relative positions and orientations").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined image of the system as made obvious by Foley in view of Gourlay to comprise a projected path of the interventional device based on a current orientation of the tracking device, since such a combined image comprising a projected path of the interventional device based on a current orientation of the tracking device was known in the art as taught by Jagga.  The motivation would have been to visualize a medical instrument and its trajectory path in order to aid in the improvement of the accuracy of, and time required for, a procedure (Jagga, ¶ 0056), and there was reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 05 November 2020 (by Philip S. Hof) with respect to Claim Objections and Claim Interpretation have been fully considered and are persuasive.
The objection(s) to claim(s) 2 and 11 has/have been withdrawn in view of the applicant’s arguments on page(s) 7 that claim amendments were filed 05 November 2020.
The claim limitation(s) “an optical tracking system configured to cooperate with the tracking device to provide tracking imaging information corresponding to a location and orientation of the tracking device” in claim(s) 1 is/are no longer interpreted under 35 U.S.C. 112(f) in view of applicant’s arguments on page(s) 7 that claim amendments were filed 05 November 2020 such that sufficient structure (“one or more optical signal sources configured to emit IR signals that are detected by the one or more IR sensors to provide the tracking imaging information”) to achieve the function (“to cooperate with the tracking device to provide tracking imaging information corresponding to a location and orientation of the tracking device”) is recited.
Applicant's arguments filed 05 November 2020 (by Philip S. Hof) with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons
Applicant argues on page(s) 8-9 that the cited reference(s) does/do not teach tracking the location and orientation of a tracking device associated with an interventional device based on detecting IR signals via one or more IR sensors of the tracking device as claimed.  In response, the examiner respectfully submits that the argument has been considered but is moot because the argument is directed to the claims as amended and does not apply to the present combination of teachings from Foley and Gourlay being used in the current rejection in view of the new ground of rejection necessitated by amendments.
Applicant’s additional arguments on page(s) 9 regarding claim(s) 10 merely reiterate the above asserted deficiencies.  These arguments are also not persuasive, because independent claim(s) 1 stand(s) rejected, as discussed above.
Applicant’s additional arguments on page(s) 9 regarding claim(s) 2-9, 11, 13-17, and 21-24  merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent claim(s) 1 or 10.  These arguments are also not persuasive, because independent claim(s) 1 and 10 stand(s) rejected, as discussed above.
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding at least claim(s) 1, De Beni et al. (US 2010/0022871 cited by applicant) teaches a system (system, ¶ 0074, Fig. 1) comprising: 
an interventional device (surgical tool or needle, ¶ 0087, Figs. 1 and 4, #2: ¶ 0087, “tools may include, for example, biopsy needles, cannulas for insertion of a variety of devices, thermoablation needles or the like”) comprising an insertion portion (distal end of needle #2: ¶ 0091, “needle tip”; ¶ 0026 ¶ 0053, “needle insertion end”) and an exterior portion (proximal end of needle #2: ¶ 0035, “needle at…the rear”), the insertion portion configured for use inside of a patient (¶ 0091, “needle tip…upon insertion into the body under examination”; ¶ 0026 ¶ 0053, “insertion end into the target area”) to perform an interventional procedure (¶ 0002, “device and method of the invention are particularly applicable to ultrasonically guided minimally invasive surgery ... The main applications are in the surgical field [biopsy, infiltrations, ablations, etc.]”); 
a tracking device (sensor[s] or marking transponder[s], ¶ 0089-0092, Fig. 1, #3-4-5) disposed proximate to the exterior portion of the interventional device (tracking transponders #3-4-5 are disposed proximate to the proximal end of needle #2, as shown in Fig. 1: ¶ 0092, “sensor or transponder at the tip of the needle #2, here the transponder #4…may be located at a predetermined known distance from the tip”); 
an optical tracking system (tracking system, Fig. 1, #1: ¶ 0035, “Several different tracking systems are current available, of…optical type”) configured to cooperate with the tracking device (¶ 0085 ¶ 0060, “a tracking system which uses sensors or transponders on the tool…to determine their position and orientation”) to provide tracking imaging information corresponding to a location and orientation of the tracking device (¶ 0035 ¶ 0060 ¶ 0097, “tracking system simultaneously detects the position of the needle or other tool #2 and the orientation of the characteristic functional axis of such tool #2”); 
at least one processor (processing unit, ¶ 0096-0097 ¶ 0104, Fig. 1, #11 #12 #13 #14 #15) configured to correlate the tracking imaging information with an anatomical image of the patient (¶ 0097; ¶ 0113) to provide a combined image (¶ 0113; Figs. 2-4; ¶ 0034, “This technique is not limited to the ultrasonic imaging use. It can be also applied to X-ray or CT imaging … the CT images would display both the diseased tissue and the tool, i.e. the biopsy needle”) during a medical task for which at least a portion of the insertion portion of the interventional device is disposed inside of the patient (¶ 0002, “device and method of the invention are particularly applicable to ultrasonically guided minimally invasive surgery ... The main applications are in the surgical field [biopsy, infiltrations, ablations, etc.]”; Figs. 1-4); and 
a display unit configured to display (display, ¶ 0104, Figs. 1-4, #16) the combined image (discussed above).  
Regarding claim(s) 1 and 7-8 and 16-18, Ruijters et al. (US 2015/0164607 cited by applicant) teaches a system (medical imaging system, ¶ 0047, Fig. 2, #100, ¶ 0045, Fig. 1, #10) comprising: 
an interventional device (interventional device, ¶ 0047, Fig. 2, #110; needle, ¶ 0070, Fig. 7, #312) comprising an insertion portion (second part, Fig. 2, #122: ¶ 0045 ¶ 0047, "second part is arranged, e.g. inserted, at least partially inside the object") and an exterior portion (first part, ¶ 0045, Fig. 2, #110: ¶ 0045 ¶ 0047, "a first part of an interventional device, which first part is arranged outside an object, for example a patient #118"), the insertion portion configured for use inside (¶ 0047, "a second part is arranged, e.g. inserted, at least partially inside the object") of a patient (patient, ¶ 0047, Fig. 2, #118, ¶ 0052, Fig. 3, #144) to perform an interventional procedure (¶ 0002, "examination with an interventional device is, for example, a biopsy procedure"); 
an optical tracking system (optical cameras, ¶ 0047-0048, Fig. 2, #112a #112b, ¶ 0052, Fig. 3, #148) configured to cooperate with the interventional device to provide tracking imaging information corresponding to a location and orientation of the interventional device (¶ 0026 ¶ 0047, “first image acquisition device #112 is configured to acquire the first image data comprising 3D image information, or 3D image data, of a first part of an interventional device, which first part is arranged outside an object, for example a patient #118”); 
at least one processor (processing unit, ¶ 0045, Figs. 2-3, #116) configured to correlate the tracking imaging information with an anatomical image of the patient to provide a combined image (¶ 0051, "the first 3D image data and the second 2D image data in a combined image together with a model representation of the interventional device based on the first and second model portions"; ¶ 0069-0071, "first 3D image data and the second 2D image data are registered and displayed in a combined image. FIG. 7 shows an 
a display unit (display, ¶ 0051, Fig. 2, #130; display unit, Fig. 1, #16; monitors, Fig. 3, #150) configured to display the combined image (¶ 0051, "display #130 is provided, which is configured to display the first 3D image data and the second 2D image data in a combined image together with a model representation of the interventional device based on the first and second model portions"; ¶ 0069-0071, Figs. 7-8).
the combined image (¶ 0029, "a planned needle path is shown overlay to the determined model"; ¶ 0070, "optical images from two cameras are fused with a planned needle path and a three-dimensional X-ray reconstruction") comprises a marked entry point (¶ 0070, "A small circle #314 indicates an insertion point of the needle, i.e. a point where the needle enters the inside of the patient," Fig. 7, #314) and a marked path corresponding to a desired route for the insertion portion (planned needle path, ¶ 0069-0071, "optical images from two cameras are fused with a planned needle path and a three-dimensional X-ray reconstruction," Figs. 7-8, #318).
the display unit is configured to show plural views of the marked path (as shown in Figs. 7 and 8; ¶ 0069-0071).  
Regarding claim(s) 1, Finley (US 2018/0092699) teaches a system (navigation system, Fig. 1, #10) comprising: 
an interventional device comprising an insertion portion and an exterior portion, the insertion portion configured for use inside of a patient to perform an interventional procedure (surgical instrument, ¶ 0077-0078 ¶ 0083, Fig. 11, #6; or spine pin, Figs. 4 and 7-8, ¶ 0084, #52); 
a tracking device (tracker, Figs. 4A-B, #50, including tracking arrays, Figs. 5-6 and 8, #38 #170) disposed proximate to the exterior portion of the interventional device (as shown in Figs. 4-6 and 8 and 10: ¶ 0078, “tracking arrays #38 may be positioned on…one or more surgical instruments #6”) 
an optical tracking system (optical tracking system, ¶ 0078-0080, Figs. 2-3, #32, including IR and/or visible light cameras, ¶ 0077-0083, Figs. 2-3, #34 #36) configured to cooperate with the tracking device to provide tracking imaging information corresponding to a location and orientation of the tracking device (¶ 0078, “optical tracking system #32 senses [i.e., sees] the location of one or more tracking arrays #38 … optical tracking system #32 provides the navigation system #10 with dynamic 3D position information corresponding to the anatomical features #4 and/or the surgical instruments #6 being tracked”; ¶ 0080, “In addition to tracking spatially track arrays #38, the optical tracking system #32 may track objects that have arrays #38 as the objects change orientation [e.g., rotation, yaw, roll]”) 
at least one processor (computer system, ¶ 0074-0075, Fig. 1, #12, including control unit, ¶ 0074, Fig. 1, #14: ¶ 0074, “computer system #12 including a control unit #14 including at least one processor configured to execute computer executable instructions [i.e., software]”) configured to correlate the tracking imaging information with an anatomical image of the patient (¶ 0111, “registering the location of the patient's anatomy to the 3D image [pre-op CT] while the patient is positioned for surgery … the 3D image can then be 
a display unit configured to display (display screen[s], ¶ 0074 ¶ 0076, Fig. 1, #16) the combined image (Figs. 24 and 31-33 and 35-39).  
Regarding claim(s) 21, Finley (US 2018/0092699) teaches that the wearable headset (augmented reality glasses, ¶ 0129) further comprises a camera configured to generate image data representing environmental information (wearable camera, ¶ 0129), wherein the at least one processor is configured to provide the combined image by superimposing (¶ 0129, "The system #10 may include a wearable camera and array assembly that can be worn by the surgeon such that the system #10 can display, for example through augmented reality glasses, a simulated vertebrae and instrument over the patient") the anatomical image (simulated vertebrae, ¶ 0129) and the tracking imaging information (instrument, ¶ 0129) on the image data representing the environmental information (over the patient, ¶ 0129).
Regarding claim(s) 21, Mahmood et al. (US 2017/0296292) teaches that the wearable headset (head-mountable device [HMD], ¶ 0018-0019, Fig. 1, #100, including display, ¶ 0018-0019, Fig. 1, #102) further comprises a camera configured to generate image data representing environmental information (sensor[s], ¶ 0018-0019, Fig. 1, #106: ¶ 0019, "sensors #106 can include a camera capable of capturing a video or image of the wearer's real-world view"), wherein the at least one processor (computing device, ¶ 0070-0071, Fig. 7, #700, including processor[s], ¶ 0071, Fig. 7, #702) is configured to provide the combined image by superimposing the anatomical image and the tracking imaging information on the image data representing the environmental information (¶ 0019, "The captured video or image [of the wearer's real-world view by the camera] can then be displayed on the display #102 along with one or more virtual images superimposed over the captured video or image"; ¶ 0044 ¶ 0040-0041, "It may be desirable to include in an augmented reality, such as the augmented reality scenario #300 depicted in FIG. 3, a 3D model of the surgical implement #214...HMD #210 can display the 3D model of the surgical implement #214 so that the position of the model of the surgical implement #214 relative to the 3D model #302 of the internal features is equivalent to the position of the actual surgical implement #214 relative to the actual internal features of the patient #204," Fig. 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793